DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None
Cancelled: None  
Added: None 
Therefore Claims 1 – 15 are now pending.

Response to Arguments
Applicant’s arguments filed 05/28/2021, with respect to the rejection(s) of claim(s) 1 – 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ashcraft et al., US Publication 2014/0029183 A1. Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al., US Publication 2014/0078116 A1 in view of Ashcraft et al., US Publication 2014/0029183 A1 in further view of Geis et al., US Publication 2008/0210724 A1.

With regards to Claims 1, 8 and 14, Mercea discloses: A digital pen (FIG 3-1, 100 – active pen) for a computing device (300 – electronic device), the digital pen (100) comprising: 
a barrel (102 – body member and 104 - tip); and 
a clip (112 – elongated clip member & 124 – button member) comprising: 
a first end comprising a male connector (112 – shows a male connector 112 attached to the elongated body (102 & 104) of the active pen 100; Paragraph [0038] & 124 – clearly shows a male connector); and 
a second end opposite to the first end (Paragraph [0038] – teaches that the clip member can be rotated so it is away from the elongated pen body), 
Mercea fails to disclose: a clip comprising: a first end comprising an electrical connector; and 
wherein the clip is attachable to the barrel from either end of the clip.
Ashcraft discloses: a barrel (220 that has an inductive element 223)
a clip (212) comprising: a first end (212) comprising an electrical connector (213 – an inductive element; Paragraph [0011] – teaches using the inductive element to provide low power charging for the pen); 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a clip comprising: a first end comprising an electrical connector in Mercea’s invention as taught by Ashcraft’s invention.
The motivation for doing this would have been in order to provide additional charging path for the digital pen/stylus (Ashcraft Paragraph [0011]).
Geis discloses: a first set of magnetic members (FIG 28, 1624 – plurality of aligned magnets for the clip) and a second set of magnetic members (FIG 9c, 232 – magnets for the barrel).
wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within the housing of the pen 6 and the ring 22; therefore the magnets can also be place within the clip to attract the barrel to the clip).

The motivation for doing this would have been in order to hold the pen device to the housing and allow the user to efficiently access it (Geis’ invention Paragraph [0003]).

With regards to Claims 2, 9 and 15, Mercea discloses: wherein the barrel (102) comprises a receptacle to receive the male electrical connector of the clip when the digital pen is to be operated in a first operation mode (Paragraph [0038] - in the case that the connection 114 is formed by screwing a threaded cap of the clip member 112 onto corresponding threads encircling the rear end 106 of the body member 102, the ground contact 118 may be separated from one or both of the control contact 118 and the charging contact 120 by a partial unscrewing of the threaded cap) and the clip is attachable to the barrel from the first end of the clip (FIGS 1-1 & 1-2).
Mercea fails to disclose: that the male connector is an electrical connector;
Ashcraft discloses: a barrel (220 that has an inductive element 223)
a clip (212) comprising: a first end (212) comprising an electrical connector (213 – an inductive element; Paragraph [0011] – teaches using the inductive element to provide low power charging for the pen); 
Geis discloses: wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within 
  
With regards to Claims 3 and 10, Mercea discloses: a clip (112) with a first set of terminals (116)
wherein the barrel (102) comprises a second set of terminals (118 – control contact & 120 – charging contact) to electrically couple with the first set of terminals when the digital pen is to be operated in a second operation mode (charging) and the clip is attachable to the barrel from the second end of the clip (FIG 3-1).  
wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within the housing of the pen 6 and the ring 22; therefore the magnets can also be place within the clip to attract the barrel to the clip).

With regards to Claims 4 and 11, Mercea discloses: the active pen (FIG 1-2, 100) wherein the barrel (102) and clip (12) 
Mercea fails to disclose these limitations, however Geis discloses: wherein the second end of the clip (FIG 9c, 20) comprises a first magnetic member (22 - magnet) to magnetically couple the clip (20) with a second magnetic member (232 - magnet) of the barrel (6) when the clip is attachable to the barrel from the second end of the clip (FIG 9c, shows that with the magnets then the clip is attachable to the barrel from the second end).  

With regards to Claim 5, Mercea discloses: wherein when the digital pen (FIG 1-2) is to be operated in the second operation mode (charging mode), the male electrical connector is connectable to a port of the computing device for charging the digital pen (FIG 3-1, shows that the male connector is within the barrel; Paragraph [0038]), wherein power is to be transferred from the port of the computing device to the digital pen via the first and second set of terminals (Paragraph [0054 – 0058]).- 7 - WO 2018/056998 PCT/US2016/053418  
Mercea fails to disclose: that the male connector is an electrical connector;
Ashcraft discloses: a barrel (220 that has an inductive element 223)
a clip (212) comprising: a first end (212) comprising an electrical connector (213 – an inductive element; Paragraph [0011] – teaches using the inductive element to provide low power charging for the pen); 

With regards to Claims 6 and 12, Mercea discloses: wherein the power is to be transferred from the computing device (300 – electronic device) to the digital pen (100 – active pen) until a sufficient force is to be applied to break the coupling (FIG 2 and Paragraph [0054 – 0058]), wherein the clip (12) is then to remain connected to the port of the computing device (hinge and/or other connection via magnet) and no longer attached to the barrel of the digital pen (FIGS 3-1 & 3-2; Paragraph [0038]).  
Mercea fails to disclose: a sufficient force is to be applied to break the magnetic coupling between the first and second magnetic members, 
Geis discloses: a sufficient force is to be applied to break the magnetic coupling (magnet away from each other) between the first (FIG 9c, 22) and second magnetic members (232).

With regards to Claim 13, Geis fails to disclose: wherein a first magnet of the first set of magnetic members of the clip is to have a different magnetic polarity from a second magnet of the first set of magnetic members of the clip, wherein the different magnetic polarities are to ensure that the clip is to be magnetically coupled to the barrel in a particular orientation.
However Examiner takes official notice it is old and well known in the art to place a first set of magnet having different polarity to a second set of magnet to determine orientation of the device. Please see Vanderet et al., US Publication 9,507,381 B1 – FIGS 1B – 4.
The motivation for doing this would have been so that the user can orient the stylus in a way which would make it more efficient for them to receive it from the computing device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al., US Publication 2014/0078116 A1 in view of Ashcraft et al., US Publication 2014/0029183 A1 in further view of Geis et al., US Publication 2008/0210724 A1 in further view of Sundara-Rajan US Patent 9,606,680 B1.

With regards to Claim 7, Mercea fails to disclose: wherein the first and second set of terminals comprise pogo pins.  

	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first and second set of terminals comprise pogo pins in Mercea’s invention as taught by Sundara-Rajan’s invention.
	The motivation for doing this would have been in order to connect the stylus to the microcontroller/processor (Sundara-Rajan Column 4, lines 51 – 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625